


110 HCON 188 : Condemning the attack on the AMIA Jewish

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 188
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 31, 2007
			Received
		
		
			August 3, 2007
			Referred to the Committee on Foreign Affairs
		
		CONCURRENT RESOLUTION
		Condemning the attack on the AMIA Jewish
		  Community Center in Buenos Aires, Argentina, in July 1994, and for other
		  purposes.
	
	
		Whereas on July 18, 1994, 85 innocent people were killed
			 and 300 were wounded when the Argentine Jewish Mutual Association (AMIA) was
			 bombed in Buenos Aires, Argentina;
		Whereas extensive evidence links the planning of the
			 attacks to the Government of Iran, and the execution of the attacks to the
			 terrorist group Hezbollah, which is based in Lebanon, supported by Syria, and
			 sponsored by Iran;
		Whereas on October 25, 2006, the State Prosecutor of
			 Argentina, an office created by the current Government of Argentina, concluded
			 that the AMIA bombing was decided and organized by the highest leaders
			 of the former government of … Iran, whom, at the same time, entrusted its
			 execution to the Lebanese terrorist group Hezbollah;
		Whereas on October 25, 2006, the State Prosecutor of
			 Argentina concluded that the AMIA bombing had been approved in advance by
			 Iran’s Supreme Leader Ali Khamene’i, Iran’s then-leader Ali Akbar Hashemi
			 Rafsanjani, Iran’s then-Foreign Minister Ali Akbar Velayati, and Iran’s
			 then-Minister of Security and Intelligence Ali Fallahijan;
		Whereas on October 25, 2006, the State Prosecutor of
			 Argentina stated that the Government of Iran uses terrorism as a
			 mechanism of its foreign policy in support of its final aim
			 [which] is to export its radicalized vision of Islam and to eliminate the
			 enemies of the regime;
		Whereas on October 25, 2006, the State Prosecutor of
			 Argentina identified Ibrahim Hussein Berro, a Lebanese citizen and member of
			 Hezbollah, as the suicide bomber who primarily carried out the attack on the
			 AMIA;
		Whereas on November 9, 2006, Argentine Judge Rodolfo
			 Canicoba Corral, pursuant to the request of the State Prosecutor of Argentina,
			 issued an arrest warrant for Ali Akbar Hashemi Rafsanjani, a former leader of
			 Iran and the current chairman of Iran's Expediency Council, for his involvement
			 in the AMIA bombing and urged the International Criminal Police Organization
			 (INTERPOL) to issue a capture notice (commonly known as a red
			 notice) for Rafsanjani;
		Whereas on November 9, 2006, Argentine Judge Rodolfo
			 Canicoba Corral, pursuant to the request of the State Prosecutor of Argentina,
			 also issued arrest warrants for Ali Fallahijan, a former Iranian Minister of
			 Security and Intelligence, Ali Akbar Velayati, a former Iranian Foreign
			 Minister, Mohsen Rezai, a former commander of Iran’s Islamic Revolutionary
			 Guards Corps (IRGC), Ahmad Vahidi, a former commander of the elite Al-Quds
			 Force of the IRGC, Hadi Soleimanpour, a former Iranian ambassador to Argentina,
			 Mohsen Rabbani, a former cultural attache at the Iranian Embassy in Buenos
			 Aires, Ahmed Reza Asghari, a former official at the Iranian Embassy in Buenos
			 Aires, and Imad Moughnieh, a leading operations chief of Hezbollah;
		Whereas on March 5, 2007, the Executive Committee of
			 INTERPOL supported the issuance of red notices for Hezbollah operative Imad
			 Moughnieh and five Iranian officials noted above for whom Argentine Judge
			 Rodolfo Canicoba Corral issued arrest warrants;
		Whereas Iran has appealed the INTERPOL Executive
			 Committee's decision, and the General Assembly of INTERPOL will issue a final
			 ruling on the red notices when it meets in Morocco in November 2007;
		Whereas the inability to reach suspected Islamist
			 militants and Iranian officials has debilitated the efforts of the Government
			 of Argentina to prosecute masterminds and planners of the 1994 AMIA
			 bombing;
		Whereas the current Government of Argentina has made
			 significant advances in the AMIA investigation; and
		Whereas Argentina recently approved anti-terrorist
			 legislation which seeks to criminalize financing, fund-raising, and money
			 laundering activities of groups linked to terrorism: Now, therefore, be
			 it
		
	
		That Congress—
			(1)reiterates its
			 strongest condemnation of the 1994 attack on the AMIA Jewish Community Center
			 in Buenos Aires, Argentina, and honors the victims of this heinous act;
			(2)expresses its
			 sympathy to the relatives of the victims, who have waited 13 years without
			 justice for the loss of their loved ones, and may have to wait even longer for
			 justice to be served;
			(3)applauds the
			 current Government of Argentina for increasing the pace of the AMIA bombing
			 investigation, as well as on its recently approved anti-terrorism
			 legislation;
			(4)urges the
			 Government of Argentina to continue to dedicate and provide the resources
			 necessary for its judicial system and intelligence agencies to investigate all
			 areas of the AMIA case and to bring those responsible to justice;
			(5)calls upon the General Assembly of INTERPOL
			 to uphold, issue and implement the red notices supported by the Executive
			 Committee of INTERPOL in March 2007; and
			(6)calls upon
			 responsible nations to cooperate fully with the investigation, including by
			 making information, witnesses, and suspects available for review and
			 questioning by the appropriate Argentine authorities, and by detaining and
			 extraditing to Argentina, if given the opportunity, any of the Iranian
			 officials and former officials, Hezbollah operatives, and Islamist militants
			 against whom Argentine or international arrest warrants are pending in
			 connection with the AMIA case.
			
	
		
			Passed the House of
			 Representatives July 30, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
